DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-24 are pending. 
Withdrawn Rejections
The rejection made under 35USC § 102 in office action dated 11/05/2020 is hereby withdrawn in view of amendment of claims as set forth below. The rejection made under 35USC § 103 in office action dated 11/05/2020 is hereby withdrawn in view of amendment of claims as set forth below as well as affidavit filed on 03/15/2021, which is found persuasive.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sandra M. Katz on 03/15/2021.
The application has been amended as follows:
In the Claims

In claim 1, line 2, the following has been deleted:
“, (2), or (3)”
 In claim 1, after line 2, the following structures have been deleted:
“
    PNG
    media_image1.png
    254
    469
    media_image1.png
    Greyscale
”


In claim 1, after structures, the following has been deleted:
 lines 1-3, starting from “wherein each R is independently----than R” 
And replaced by 
---   wherein each R is independently a branched alkyl group having three to ten carbon atoms  --

Claims 2-5, 8-19 and 21-23 have been canceled.

In claim 20, line 2, the following has been deleted:
“primary”
and replaced by
--  branched  --
Rejoinder
The restriction requirement/election of species among Group I and Group VI, as set forth in the Office action mailed on 09/29/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 7 and 20, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s Remarks, affidavit and amendment as set forth above filed on 03/15/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s compounds as in the instant claims are novel and unobvious over the prior art of record. None of the prior art of record disclose or teach compounds of the instant claims. The closest prior art,  (Cyclic Precursors for Gap Fill Depositions, Prior Art Database, March 11, 2010,  14 pages; as provided by the applicant on IDS dated 08/05/2016 (here after referred as IP).), teaches compound of formula (I)  as in the instant claims with R as ethyl in making a deposition film. Thus the cited prior art differs with regard to not teaching a branched alkyl as R group on N atom of formula (I). Another, prior art, Blum (US 5008422), also teaches compound of Formula I with R as ethyl or a linear alkyl chain with a method of synthesis and using the same in making silicon nitride film. Thus Blum again differs from the instant claims. The applicant provided an affidavit that a branched alkyl chain at N of the ring of formula (1) would not be obvious as the compound of formula I with branched alkyl chain at N can be used at much lower temperature in making deposition film because of the higher stability of intermediate carbocation of the elimination side product compared to analogous compounds with linear alkyl chains taught by the cited prior art. This is found persuasive. 
Therefore, claims 1, 6, 7, 20 and 24 are allowed.
Conclusion
Claims 1, 6, 7, 20 and 24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623